PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Shulman et al.
Application No. 16/883,098
Filed: 26 May 2020
For: VENTED EMERGENCY WOUND DRESSINGS

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed February 8, 2021 under 37 CFR 1.137(a)1 to revive the above-identified application.

The petition is GRANTED.

The above-identified reissue application was filed May 26, 2020 however, a "Notice To File Missing Parts of Reissue Application" was mailed May 28, 2020, requiring a consent of assignee, abstract and late filing surcharge. Notices of Incomplete Reply were mailed August 19, 2020 and August 21, 2020 because the responses filed July 28, 2020 and August 20, 2020 which included the abstract and late filing surcharge did not include the consent of assignee. The application therefore became abandoned. Accordingly, the Notice of Abandonment was mailed January 22, 2021.

Comes now petitioner with the instant petition and the consent of the assignee.

All requirements of 37 CFR 1.137(a) having now been met, this matter is being referred to the Office of Patent Application Processing for a review of the response filed and for further pre-examination processing.

Telephone inquiries concerning this matter should be directed to the undersigned Attorney at (571) 272-3212. 
	
/Patricia Faison-Ball/	

Patricia Faison-Ball
ATTORNEY ADVISOR, OPET



    
        
            
    

    
        1Effective December 18, 2013, a grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d) and (4) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and .  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).